Citation Nr: 0617275	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-02 652 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent from May 8, 2001 to January 1, 2003, for diabetes 
mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 40 
percent from January 2, 2003, for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Montgomery, Alabama Regional Office (RO), which granted 
the veteran's claim of entitlement to service connection for 
diabetes mellitus, evaluated as 20 percent disabling 
effective July 9, 2001.  The veteran perfected a timely 
appeal of that decision.  

In April 2002, the RO granted an earlier effective date for 
the veteran's diabetes mellitus, effective from June 20, 
2001.  In February 2003, the RO increased the evaluation of 
the veteran's service-connected diabetes mellitus from 20 
percent to 40 percent disabling, effective January 27, 2003, 
and also granted an earlier effective date for the 20 percent 
evaluation effective May 8, 2001.  In December 2003, the RO 
granted an earlier effective date for the 40 percent 
evaluation of the veteran's diabetes mellitus, effective 
January 2, 2003, and also granted service connection for 
erectile dysfunction secondary to the veteran's diabetes 
mellitus, evaluated as noncompensable.  The veteran's 
noncompensable erectile dysfunction was included in the 
veteran's 40 percent evaluation for diabetes mellitus.

As the veteran has perfected an appeal as to the initial 
rating assigned for his service-connected diabetes mellitus, 
the Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.


FINDINGS OF FACT

1.  For the period from May 8, 2001 to January 1, 2003, the 
veteran's diabetes mellitus required oral hypoglycemic agents 
and restricted diet, but not regulation of activity.  

2.  For the period from January 2, 2003, the veteran's 
diabetes mellitus required insulin, restricted diet, and 
regulation of activity, but was not manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus type II, from May 8, 2001 
to January 1, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2003).

2  The criteria for an initial disability rating in excess of 
40 percent for diabetes mellitus type II, from January 2, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 
7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in February 
2003, and January and March 2004, provided the veteran with 
the required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) with respect to his original claim of service 
connection for his heart condition and with respect to his 
claim of increased rating for his service-connected 
condition.  And the veteran was generally invited to send 
information or evidence to VA that may support his claim.  

In addition, by way of September 2001, April 2002, and 
February and December, 2003, rating decisions; a December 
2002 Statement of the Case, and February 2003, October 2004, 
and August and September 2005 Supplemental Statements of the 
Case, the veteran was advised of the basic law and 
regulations governing his claim, and the basis for the 
decisions regarding his claim.  These documents, along with 
the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the October 2004, and 
August and September 2005 Supplemental Statements of the Case 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Here, the Board notes that in Dingess v. Nicholson, the Court 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  No further VCAA notice is therefore 
required with respect to the veteran's claim and, under the 
circumstances, the Board concludes that VA has satisfied its 
duty to notify the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service private and VA medical records, VA examinations in 
connection with his claim, and statements submitted by the 
veteran and his representative in support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the veteran's diabetes mellitus is evaluated 
under Diagnostic Code 7913 as 20 percent disabling, from May 
8, 2001 to January 1, 2003, and 40 percent disabling, from 
January 2, 2003.  Under Diagnostic Code 7913, a 10 percent 
evaluation is warranted where the veteran's condition is 
manageable by restricted diet only.  A 20 percent evaluation 
is warranted where the condition requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation requires insulin, a restricted 
diet, and regulation of activities.  A 60 percent under this 
code requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.

The medical evidence from May 8, 2001 to January 1, 2003, 
consists of private treatment records and indicates that the 
veteran had been diagnosed with diabetes mellitus and was 
prescribed Glucotrol at 10 mg daily.  The veteran was also 
indicated to be on other medications for his diabetes and was 
encouraged to watch his diet and exercise more.  The veteran 
was also noted to have some problems with impotence, but was 
noted to be having no problems with hypoglycemic episodes.  
This warrants a 20 percent evaluation under Diagnostic Code 
7913, but no more.

The medical evidence from January 2, 2003 consists of private 
treatment records and VA examination reports.  The veteran's 
private treatment reports indicate that, as of January 2, 
2003, the veteran was taking insulin twice a day and was on a 
restricted diet.  The veteran was also indicated to be 
restricted from strenuous activities and sports.  

In May 2003, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted that the 
veteran suffered relatively little complications with respect 
to his diabetes mellitus, with no history of ketoacidosis or 
hypoglycemic spells.  The veteran was noted to be on the 
American Diabetes Association diet and had some restriction 
on activity due to plantar fasciitis.  No visual problems or 
diabetic retinopathy were indicated.  The veteran was 
indicated to have controlled hypertension, which was noted to 
be unrelated to his diabetes.  The veteran was also found to 
have no known heart problems and no neurological symptoms.  
The veteran was being treated with insulin.  After 
examination, the veteran was diagnosed with diabetes 
mellitus, type II, and diabetic erectile dysfunction.

In November 2004, the veteran was again afforded a VA 
examination in connection with his claim.  The veteran was 
noted to be on insulin and reported no ketoacidosis, 
hypoglycemic reactions, or hospitalizations.  The veteran was 
noted not to be on the ADA diabetic diet, but his weight was 
stable and his activities regulated.  The veteran was 
indicated to see his private diabetic care provider 
approximately every four months.  The veteran was found to 
have no known heart disease, but did manifest some 
neurological symptoms.  After examination, the veteran was 
diagnosed with diabetes mellitus, type II, insulin-dependent 
with no evidence of peripheral vascular disease and no 
apparent complications.  

In light of the foregoing, the Board concludes that an 
evaluation in excess of 40 percent, from January 2, 2003, is 
not warranted.  The medical evidence shows that the veteran's 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities.  There is no evidence, however, 
that the veteran's condition is productive of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Therefore, an evaluation in excess of 
40 percent under Diagnostic Code 7913 for the veteran's 
diabetes mellitus is not warranted.

In this regard, the Board notes that, as indicated above, 
compensable complications from diabetes mellitus are 
evaluated separately.  In this case, the veteran has been 
service-connected for hypertension and peripheral neuropathy 
of the upper and lower extremities.  Because these associated 
conditions are separately compensable, they have not been 
considered part of the diabetic process for purposes of the 
Board's analysis under Diagnostic Code 7913.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established.  In addition, there is no showing 
during this period that the veteran's disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Entitlement to an initial evaluation in excess of 20 
percent from May 8, 2001 to January 1, 2003, for diabetes 
mellitus, type II, is denied.

2.  Entitlement to an initial evaluation in excess of 40 
percent from January 2, 2003, for diabetes mellitus, type II, 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


